Citation Nr: 0615208	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  02-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD), 
depression, and bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1978 to April 
1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
The Board remanded this case in December 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

In light of the Veterans Claims Assistance Act of 2000, 
additional evidentiary development is necessary.

When the Board remanded this case in December 2003, it noted 
the veteran's contentions concerning in-service sexual 
harassment and assault, and asked the RO to solicit 
additional information from the veteran because those events 
had not been clearly identified.  Also, the remand had 
recognized that the veteran's January 1986 separation 
examination indicated an abnormal psychiatric examination due 
to depression, suicidal thoughts, and difficulty sleeping.  
Post-service, a June 2000 VA examination (without explicit 
claims file review) had rendered diagnoses of bipolar 
disorder, by history; alcohol abuse, in remission; panic 
disorder of unknown etiology since 1990; and borderline 
personality disorder. 

The Board's directives asked the RO to make a determination 
as to whether there was any credible evidence that the 
veteran was assaulted by a fellow serviceman or servicemen 
during service, and then, the veteran should be scheduled for 
a VA examination.

It does not appear, however, that the latter request was 
fulfilled.  It is noted that a PTSD claim based upon personal 
assault involves different considerations.  See 38 C.F.R. § 
3.304(f)(3).  In Patton v. West, 12 Vet. App. 272, 280 (1999) 
(quoting Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the 
Court recognized that it had at one point held "an opinion 
by a mental health professional based on a postservice 
examination of the veteran cannot be used to establish the 
occurrence of a stressor[.]"  The latter statement, however, 
had been made in the "context of discussing PTSD diagnoses 
other than those arising from personal assault."  Id.  As to 
personal-assault cases, the Court noted that VA had provided 
for special evidentiary development procedures, "including 
interpretation of behavior changes by a clinician and 
interpretation in relation to a medical diagnosis."  Id.  

Evidence of behavior changes following the claimed in-service 
assault may constitute credible supporting evidence of the 
stressor.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).  

As such, VA may submit any evidence it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.  

If the medical evidence of record is insufficient, VA is 
always free to supplement the record by seeking an advisory 
opinion, or ordering a medical examination to support its 
ultimate conclusions, Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which is deemed necessary in this case.    

Moreover, it appears that the veteran may be in receipt of 
Social Security Administration (SSA) disability benefits, and 
the RO should attempt to obtain any such records.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information that a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded.  The letter should 
also tell the veteran to provide any 
evidence in her possession that pertains 
to the claim.

2.  The RO should attempt to obtain SSA 
records, and any lack of success should be 
documented in the claims file.    

3.  The veteran should be scheduled for a 
VA psychiatric examination (the claims 
folder must be made available to the 
examiners for review) for a purpose of 
determining whether she meets the 
diagnostic criteria for PTSD (and any 
other acquired psychiatric disorder) and, 
if so, whether PTSD is linked to any 
incident of service, to include an alleged 
assault.  The examiner should assess the 
entire record and provide an opinion as to 
whether there is any evidence of behavior 
changes during or after service after the 
alleged personal assault that provides 
corroborative evidence that a claimed in-
service personal assault actually 
occurred.  Evidence of behavior changes 
may include deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.

If the VA examiner concludes that there is 
evidence of behavior changes sufficient to 
corroborate the claimed personal assault, 
he or she should provide an opinion as to 
whether it is at least as likely as not 
that the veteran currently has PTSD as a 
result of that claimed assault or any 
other incident of service.

Additionally, the examiner should opine 
whether it is at least as likely as not 
that a current psychiatric disorder (other 
than PTSD and including depression and 
bipolar disorder) is etiologically related 
to service.  

4.  After completion of the above and any 
additional development deemed necessary, 
the RO must readjudicate the claim of 
service connection for an acquired 
psychiatric disorder (including PTSD, 
depression, and bipolar disorder).  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide her a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






